Citation Nr: 1506095	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran provided testimony an July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus is etiologically related to noise exposure sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated July 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In October 2011, VA obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he has tinnitus due to excessive noise exposure in service.  The Veteran's service separation form shows that he served as a radio relay carrier attendant.  Specifically, the Veteran has reported that he was exposed to a high pitch noise from radio equipment, and noise from generators and artillery.  The noise exposure described by the Veteran is consistent with the circumstances of his service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise during active service.

The service medical records are silent for complaints of or treatment for tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that Veteran to be credible in that assertion.

At a October 2011 VA examination, the examiner opined that tinnitus is less likely than not a symptom associated with the Veteran's hearing loss.  The rationale was that hearing loss was not connected to service and there was no report of tinnitus in the service medical records.

In a November 2011 VA audiology addendum, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of service noise exposure.  The examiner reasoned that the Veteran had hearing loss prior to service and his hearing levels did not significantly worsen upon separation.  

The Board finds those opinions inadequate.  The examiners did not consider the Veteran's competent and credible reports that he first experienced tinnitus during active service and has continued to experience tinnitus since separation from active service.  Therefore, those opinions cannot serve as the basis for denial.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify ringing in his ears and his statements are found credible.

The Board has conceded the Veteran's exposure to excessive noise while in active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience ringing in his ears since service.  Those statements have been found credible by the Board.  While there are medical opinions of record indicating that the Veteran's currently diagnosed tinnitus is not related to noise exposure in active service, those opinions have been found inadequate as they did not consider the Veteran's lay statements and lacked appropriate rationale.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has bilateral hearing loss due to excessive noise exposure in service.  

At the time of the November 1965 entrance examination, audiometric testing pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
25 (35)
25 (35)
25 (35)
35 (40)
LEFT
20 (35)
20 (30)
20 (30)
40 (50)
40 (45)

(The numbers in parenthesis represent the conversion of the audiometric test results from ASA to International Standards Organization (ISO) units.)

Additional audiometric testing was performed in December 1965.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
15 (25)
n/a
25 (30)
LEFT
15 (30)
15 (25)
15 (25)
n/a
35 (40)

The Veteran was found to have defective hearing bilaterally and was given an H-2 profile.

At the time of the Veteran's December 1967 discharge examination, audiometric testing pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
10
LEFT
0
0
0
n/a
0

At an October 2011 VA audiology examination, audiometric testing pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
85
90
90
LEFT
70
75
95
105+
105+

Thus, the audiometric results revealed that the Veteran has bilateral hearing loss by VA standards.  38 C.F.R. § 3.385 (2014).  The examiner noted hearing loss existed prior to service.  The examiner opined that the Veteran's hearing levels did not worsen upon separation.

In a May 2014 private audiology examination, the examiner opined that it was highly unlikely that test results would indicate a hearing loss, confirmed with repeat testing, to then report normal hearing acuity upon separation.  The examiner opined that the Veteran's hearing loss was at least as likely as not to have occurred during active service.  The examiner also opined that service aggravated the Veteran's hearing loss beyond normal expectations.  The opinion seems to contradict itself as the examiner provided a direct service connection opinion and one based on aggravation.  Therefore, the Board finds that opinion somewhat contradictory.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b)(1) (2014).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The Board finds that the October 2011 medical opinion is not dispositive on the issue because the examiner did not address the correct standard.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Therefore, the Veteran must be provided an additional VA examination and opinion.

Finally, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained, to include records from Dr. Afleck of Idaho Falls and the ENT doctor generally identified in the Board hearing transcript. 

2.  Schedule the Veteran for a VA examination to determine the etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a) The examiner should opine whether bilateral hearing loss disability clearly and unmistakably existed prior to the Veteran's entry into service.

(b) If the examiner determines that bilateral hearing loss disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting bilateral hearing loss disability did not increase in severity during service.  The examiner should specifically discuss if there is any reason to question the validity of the service separation examination, to include a comparison with results from the service examinations in November 1965 and December 1965.

(c) If a preexisting bilateral hearing loss disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease?  The examiner should discuss the results from the service entrance examination. 

(d) If the examiner determines the bilateral hearing loss did not preexist service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss was incurred in service or is due to noise exposure in service.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


